Citation Nr: 1435137	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sciatica of the left leg, to include as secondary to service-connected right ankle tendonitis. 

2.  Entitlement to service connection for sciatica of the right leg, to include as secondary to service-connected right ankle tendonitis.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right ankle tendonitis.

4.  Entitlement to service connection for degenerative joint disease/patellofemoral syndrome of the left knee, to include as secondary to service-connected right ankle tendonitis. 

5.  Entitlement to service connection for patellofemoral syndrome/degenerative joint disease of the right knee, to include as secondary to service-connected right ankle tendonitis. 

6.  Entitlement to service connection for a left shoulder fracture, to include as secondary to service-connected right ankle tendonitis.

7.  Entitlement to an initial disability evaluation in excess of 30 percent for depression.

8.  Entitlement to an initial disability evaluation in excess of 10 percent for a scar of the right thigh with superficial sensory peripheral neuropathy.

9.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1981 to March 1982 and from February 1983 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia. 

The Veteran appeared at a hearing before a local hearing officer at the RO in March 2010 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2012.  Transcripts of the hearings are of record.

In Janaury 2013, the Board remanded this matter for further development,  The requested development has been completed and complies with the directives of the Board remand.  


FINDINGS OF FACT

1.  Sciatica of the left leg has not been demonstrated.  

2.  Sciatica of the right leg has not been demonstrated.  

3.  No disease or chronic symptoms of degenerative joint disease of the lumbar spine were manifested during service. 

4.  The Veteran did not continuously manifest symptoms of a lumbar spine disorder in the years after service. 

5.  Degenerative joint disease of the lumbar spine was not manifested to a degree of ten percent within one year of service separation.

6.  The Veteran's current low back disorder, was not caused by any in-service event, is not related to active service, and is not caused or aggravated by the service-connected right ankle disability.

7.  No disease or chronic symptoms of degenerative joint disease of the left knee were manifested during service. 

8.  The Veteran did not continuously manifest symptoms of a left knee disorder in the years after service. 

9.  Degenerative joint disease of the left knee was not manifested to a degree of ten percent within one year of service separation. 

10.  The Veteran's left knee disorder, to include degenerative joint disease, was not caused by any in-service event, is not related to active service, and is not caused or aggravated by the service-connected right ankle disability. 

11.  No disease or chronic symptoms of degenerative joint disease of the right knee were manifested during service. 

12.  The Veteran did not continuously manifest symptoms of a right knee disorder in the years after service. 

13.  Degenerative joint disease of the right knee was not manifested to a degree of ten percent within one year of service separation. 

14.  The Veteran's right knee disorder, to include degenerative joint disease, was not caused by any in-service event, is not related to active service, and is not caused or aggravated by the service-connected right ankle disability.

15.  The Veteran's left shoulder fracture was not caused by any in-service event, is not related to active service, and is not caused or aggravated a service-connected disability.  

16.  Service connection is not in effect for PTSD.  

17.  For the entire rating period, depression, NOS, also diagnosed as mood disorder and dysthymia, has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, mild memory impairment, disturbances of mood and motivation, sleep impairment, and the ability maintain close relationships only with immediate family members. 

18.  For the entire rating period, depression, NOS, also diagnosed as a mood disorder and dysthymia, has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

19.  The residual right thigh stab wound scar, was painful/tender on examination and measured 10 cm. by .5 cm but does not result in any loss of motion or function; with no more than slight muscle group XIV involvement, and no more than mild impairment of the right obturator nerve.

20.  The Veteran's service-connected disabilities consist of depression/dysthymia, rated at 50 percent disabling; right ankle tendonitis, rated at 30 percent disabling; and scar of the right thigh, rated at 10 percent disabling; with a combined disability rating of 70 percent. 

21.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica of the left leg are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for service connection for sciatica of the right leg are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a low back disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a left knee disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a right knee disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  A current left shoulder disorder was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation for major depressive disorder, also diagnosed as mood disorder and dysthymia, have been met or more nearly approximated from the initial grant of service connection.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).

8.  The criteria for a disability evaluation in excess of 50 percent for major depressive disorder, also diagnosed as mood disorder and dysthymia, at any time during the appeal period have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).

9.  The criteria for an evaluation in excess of 10 percent for a stab wound scar of the right thigh with superficial sensory peripheral neuropathy have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.73, 4.118, 4.124a, Diagnostic Codes 5314, 8529 (2013); 7801-7805 (2008).

10.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In July 2006, December 2006, and May 2007 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, Social Security records, hearing testimony, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  The Board further observes that in conjunction with the January 2013 Board remand, additional VA treatment records were obtained and additional VA examinations were performed, which included etiology opinions.  Moreover, the actions taken complied with the directives of the Board remand.  

The Veteran was afforded numerous VA examinations throughout the course of the appeal.  When VA undertakes to provide VA examinations or obtain a VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary regarding the above issues.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and by his testimony at both RO and Board hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies as it relates to the issues of the Veteran's left knee, right knee, and lumbar spine disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  The Veteran's claims of service connection for left and right leg sciatica and a left shoulder disorder, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Sciatica of the Left and Right Leg, to Include as Secondary to Service-Connected Right Ankle Tendonitis

At the outset, the Board notes that service connection is currently in effect for a scar of the right thigh with superficial sensory peripheral neuropathy, rated as 10 percent disabling, which is also the subject of a higher evaluation claim and will be addressed below.  

The Veteran maintains that he currently has a right and left lower extremity sciatica either related to his period of service or as secondary to his service-connected right ankle disorder.  The Veteran has also indicated that he has sciatica related to his low back disorder, for which he also believes that service connection is warranted. 

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a right or left lower extremity sciatica in service.  There were also no complaints of or findings of right or left lower extremity sciatica in close proximity to the Veteran's period of service.  

At the time of an April 2010 VA examination, normal neurological findings were reported for the lower extremities.  At the time of a May 2013 VA examination, conducted in conjunction with the Janaury 2013 Board remand, the Veteran reported having pain radiating from the lower back through the buttocks and down to the lower legs.  He noted having radicular pain when his back was really bad.  He stated that this occurred almost every other day.  The Veteran also reported having tingling in both feet.  

Physical examination performed at that time revealed 5/5 muscle strength testing for the bilateral lower extremities.  There was no atrophy present.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner stated that the Veteran did not have either right or left sided radiculopathy.  

A May 2013 VA peripheral nerve examination also did not demonstrate that the Veteran had sciatica or radiculopathy of the left or right lower extremity.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has right or left leg sciatica/radiculopathy.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a left or right lower extremity sciatica/radiculopathy, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a sciatica of the left and right lower extremities, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has sciatica of the lower extremities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative.  

The weight of the evidence is against a finding that the Veteran currently has a sciatica of the left or right lower extremity.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for sciatica of the right or left lower extremity on a direct or secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


Low Back Disorder

The Veteran maintains that his current low back disorders are related to service or caused by his service-connected right ankle disorder.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of back problems in service.  There were also no reports or findings of back problems in the years immediately following service. 

A May 2003 Resurgens Orthopaedics treatment record indicates that the Veteran was being seen for evaluation of right shoulder and low back pain after a work-related injury.  It was was indicated that the Veteran sustained a low back injury when he slipped on a greasy spot on the floor and fell backwards and landed on his back and right shoulder with immediated pain in both areas.  No past medical history of back symptoms or a back injury were noted to have been reported.  The assessment included lumbar spin strain/myofacial pain from a fall.

At the time of his March 2010 hearing, the Veteran again reported having injured his low back when the tent fell on his shoulder in 1982.  He noted having problems with his low back since that time.  

At the time of an April 2010 VA examination, the examiner rendered a diagnosis of degenerative disc disease.  She indicated that she could not render an opinion as to whether the Veteran's low back disorder was caused or aggravated by his service-connected right ankle disorder. 

In an August 2010 addendum report, the VA examiner indicated that the Veteran's lumbar spine degenerative disc disease was not caused by or the result of his service-connected right ankle disorder.  She noted that the Veteran clearly had a work-related back injury and that there was no evidence in the medical records of the right ankle causing a lower back problem or back injury.  

At his October 2012 Board hearing, the Veteran again referenced the tent incident and also indicated that it was his belief that his back disorder was caused or aggravated by his service-connected right ankle disorder.  

At the time of a May 2013 VA examination, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine.  The Veteran reported that it was his belief that his back pain stemmed from the tent incident.  He stated that he had had problems with his back for the past 20-25 years.  Following examination, the examiner opined that the Veteran's lumbosacral spine disorder was not permanently aggravated by his service-connected right ankle disorder.  The examiner indicated that the Veteran had clear injuries that caused his lumbar spine disorder and stated that there was no medical evidence that the service-connected right ankle condition aggravated the low back disorder or aggravated it beyond the normal progression of the condition.  

There is competent evidence of a current low back disorder.  The Veteran has been diagnosed as having degenerative joint/disc disease of the lumbar spine.  

The Board finds the weight of the evidence shows that the degenerative joint/disc disease did not manifest in service or within one year of service separation and is  not related to active service.  The Board finds that the degenerative changes of the lumbar spine are a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of low back pain during service, he did not have continuous or chronic back pain symptoms since service, and the degenerative changes first manifested years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for degenerative joint disease of the left knee under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of low back pain in service or continuously after service.  The service treatment records reveal no complaints of low back pain.  There were also no findings of low back pain in the years immediately following service.  Although the Veteran has reported having injured his back during service when the tent fell on his shoulder, the treatment records reveal no such complaints of low back pain nor was it noted that the Veteran reported having low back pain at that time.  Moreover, the Veteran has provided inconsistent statements with regard to his beliefs as to the etiology of the current low back disorder throughout the course of the appeal.  Furthermore, private treatment records dated prior to his initial request for service connection did not reference the Veteran reporting having injured his back in service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such his recent assertion that his current low back disorder had its onset in service, voiced many years after service and in connection with the current claim for disability benefits is outweighed by the credible and probative evidence of record which does not demonstrate chronic back symptoms in service or continuously after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

There is no competent evidence of a diagnosis of degenerative joint disease within one year of service separation.  The first x-ray evidence of degenerative disease of the low back occurred many years after service. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint/disc disease of the lumbar spine is not caused by any in-service event or injury and is not related to service.  The record does not contain any evidence that his current low back disorder had its origins in service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint/disc disease of the lumbar spine, including as a presumptive disease and on a direct basis, and the claim must be denied.

As to the Veteran's belief that his current low back disorder is caused and/or aggravated by his service-connected right ankle disorder, although lay persons are competent to provide opinions on some medical issues, see Kahana  at 24 Vet. App. 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

Next, service connection may be granted when the evidence establishes a nexus between a current disability and a service-connected disorder, to include by way of aggravation.  

In this case, the April 2010 VA examiner, in August 2010 addendum report and in a May 2013 VA examination report, indicated that the Veteran's low back disorder  was not caused by, related to, or aggravated by the service-connected right ankle disorder.  In rendering her opinion, the VA examiner cited to specific notations in the record.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to findings in the record, or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current low back disorder developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected right ankle disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.



Left Knee Disorder

The Veteran maintains that his current left knee disorder arises either out of an in-service injury, incurred when a tent that he was erecting fell on him, or, in the alternative, is caused or aggravated by his service-connected right ankle disorder.  

A review of the Veteran's service treatment records reveals that he was seen on one occasion in service with complaints of left knee pain in July 1983.  X-rays taken of the left knee were normal.  There were no other complaints  or findings of left knee problems for the remainder of the Veteran's period of service or in the years immediately following service.  

Clinical records associated with the claims folder reveal that subsequent to service, the Veteran was first seen for left knee problems in October 1993, at which time he was noted to have sustained a twisting and rotational type injury.  Private treatment records also reveal that the Veteran reported injuring his left knee and shoulder in November 2006 when going down a set of stairs, after his left knee gave out on him.  X-rays taken of the left knee at that time were negative.  

At the time of his March 2010 RO hearing, the Veteran reported having injured his left knee when the tent that fell on his shoulder drove him to the ground causing him to hurt his left knee.  The Veteran also noted having fallen down a set of stairs when doing laundry and injuring his left shoulder and knee.  

The Veteran was afforded a VA examination in April 2010.  At the time of the examination, the Veteran reported having had problems with his left knee for approximately 15 years.  It was his belief that his left knee condition was due to compensation for his right ankle.  The Veteran denied having had any left knee injuries initially but then stated his left knee gave out and he had to have surgery.  Following examination, a diagnosis of left knee patellofemoral syndrome was rendered.  The examiner indicated that she could not resolve the question of whether the Veteran's left knee disorder was caused by his service-connected right ankle tendonitis without resort to speculation.   

In an August 2010 addendum report, the VA examiner indicated that the Veteran's left knee patellofemoral pain syndrome was not caused by or a result of his service-connected right ankle disorder. 

At his October 2012 hearing, the Veteran testified that it was his belief that his left knee problems were related to his right ankle disability as it caused him to put more weight on the left side.  

In May 2013, the Veteran was afforded an additional VA examination.  At the time of the examination, the Veteran reported that his knee problems started after a tent fell on him causing him to injure his left knee.  The Veteran stated that he had had knee problems since that time.  He denied any other knee injuries.  The examiner rendered a diagnosis meniscal tear of the left knee.

Following examination, the examiner opined that there was no evidence in the record that the Veteran's service-connected ankle condition permanently aggravated his left knee disorder or aggravated it beyond the normal progression of the condition.  

There is competent evidence of a current left knee disorder.  The Veteran has been diagnosed as having degenerative joint disease and patellofemoral syndrome of the left knee.  

The Board finds the weight of the evidence shows that the degenerative joint disease did not manifest in service or within one year of service separation and is  not related to active service.  The Board finds that the degenerative changes of the left knee are "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of left knee pain during service, he did not have continuous or chronic right knee pain symptoms since service, and the degenerative changes first manifested years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for degenerative joint disease of the lumbar spine under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of left knee pain in service or continuously after service.  While the Veteran was treated for left knee pain in service on one occasion, this condition resolved, as evidenced by no further complaints in service.  Moreover, while the Veteran has indicated that he injured his left knee during the incident where a tent fell on his neck and shoulder, service treatment records do not reveal any complaints or findings related to the left knee as a result of this incident.  The Veteran has provided inconsistent statements with regard to his beliefs as to the etiology of the current left knee disorder throughout the course of the appeal.  In addition, private treatment records, dated before his initial request for service connection, did not reference the Veteran reporting having injured his left knee in service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin, Madden, Caluza.  The above evidence is more probative than and outweighs his recent assertion that his current left knee disorder had its onset in service, voiced many years after service and in connection with the current claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

There is no competent evidence of a diagnosis of degenerative joint disease within one year of service separation.  Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint disease/patellofemoral syndrome of the left knee are not caused by any in-service event or injury and are not medically related to service.  The record does not contain any evidence that his current left knee disorder had its origins in service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease of left knee and/or patellofemoral syndrome, including as a presumptive disease and on a direct basis, and the claim must be denied.

As to the Veteran's belief that his current left knee disorders are caused and/or aggravated by his service-connected right ankle disorder, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

Next, service connection may be granted when the evidence establishes a nexus between a current disability and a service-connected disorder, to include by way of aggravation.  

In this case, the April 2010 VA examiner, in August 2010 addendum report and in a May 2013 VA examination report, indicated that the Veteran's left knee disorder was not related to the service-connected right ankle disorder.  In rendering her opinion, the VA examiner cited to specific notations in the record.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to findings in the record, or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current left knee disorder developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected right ankle disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.



	(CONTINUED ON NEXT PAGE)




Right Knee

The Veteran maintains that his current right knee disorder arises either out of an in-service injury, incurred when a tent that he was erecting fell on him, or, in the alternative, is caused or aggravated by his service-connected right ankle disorder.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of right knee problems in service.  There were also no reports or findings of right knee problems in the years immediately following service. 

At the time of an August 2007 VA examination, the Veteran reported injuring his right knee when the tent pole fell on his shoulder.  The Veteran reported having had orthoscopic surgery on his right knee after getting out of service.  Following examination, a diagnosis of right knee degenerative joint disease was rendered.  The examiner indicated that the Veteran's right knee degenerative joint disease was not caused by or a result of military service.  It was noted that the service treatment records did not mention a right knee condition.  

In March 2002, the Veteran was seen with complaints of a right knee injury after falling and twisting his knee.  Arthroscopic surgery on the right knee was performed in June 2002.  

At his March 2010 hearing, the Veteran testified that it was his belief that his right knee disorder was related to the in-service tent incident.  The Veteran also noted that it was possible that his right ankle disorder was contributing to his current right knee problems.  

At the time of an April 2010 VA examination ,the Veteran again noted having twisted his knee in service with the tent incident.  The examiner indicated that she could not state whether the Veteran's right knee disorder was caused or aggravated by his service-connected right ankle disorder without resort to speculation.  

In an August 2010 addendum report, the VA examiner indicated that the Veteran's right knee disorder, patellofemoral syndrome, was not caused by or a result of his service-connected right ankle condition.  She stated that there was clear evidence of a work-related right knee injury, and that records did not reflect any injury to the right knee as a result of the right ankle.  

At his October 2012 hearing, the Veteran again noted the tent incident and also stated that it was his belief that his right ankle disorder caused or aggravated his current right knee disorder.  

In a May 2013 VA examination addendum report, the VA examiner indicated that the Veteran's right knee disorder, diagnosed as patellofemoral syndrome, was not permanently aggravated by the service-connected right ankle disorder.  She noted that there was no evidence in the medical records that the service-connected right ankle condition permanently aggravated the right knee disorder beyond the normal progression of the condition.  

There is competent evidence of a current right knee disorder.  The Veteran has been diagnosed as having degenerative joint disease and patellofemoral syndrome of the right knee.  

The Board finds the weight of the evidence shows that the degenerative joint disease did not manifest in service or within one year of service separation and is  not related to active service.  The Board finds that the degenerative changes of the right knee are a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of right knee pain during service, he did not have continuous or chronic right knee pain symptoms since service, and the degenerative changes first manifested years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for degenerative joint disease of the right knee under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of right knee pain in service or continuously after service.  The service treatment records reveal no complaints of right knee pain.  There were also no findings of right knee pain in the years immediately following service.  Although the Veteran has reported having injured his right knee during service when the tent pole fell on his shoulder, the treatment records reveal no such complaints of right knee pain nor was it noted that the Veteran reported having right knee pain at that time.  The Veteran has provided inconsistent statements with regard to his beliefs as to the etiology of the current right knee disorder throughout the course of the appeal.  Furthermore, private treatment records dated prior to his initial request for service connection, did not reference the Veteran reporting having injured his right knee in service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin, Madden, Caluza.  The above evidence is more probative than his recent assertion that his current right knee disorder had its onset in service, voiced many years after service and in connection with the current claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

There is no competent evidence of a diagnosis of degenerative joint disease within one year of service separation.  The first x-ray evidence of degenerative joint disease of the right knee occurred many years after service. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint disease of the right knee are not caused by any in-service event or injury and are not related to service.  The record does not contain any evidence that his current right knee disorder had its origins in service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint of right knee and/or patellofemoral syndrome, including as a presumptive disease, and on a direct basis, and the claim must be denied.

As to the Veteran's belief that his current right knee disorders are caused and/or aggravated by his service-connected right ankle disorder, although lay persons are competent to provide opinions on some medical issues, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

Next, service connection may be granted when the evidence establishes a nexus between a current disability and a service-connected disorder, to include by way of aggravation.  

In this case, the April 2010 VA examiner, in August 2010 addendum report and in a May 2013 VA examination report, indicated that the Veteran's right knee disorder was not related to the service-connected right ankle disorder.  In rendering her opinion, the VA examiner cited to specific notations in the record.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to findings in the record, or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current right knee disorder developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected right ankle disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


	(CONTINUED ON NEXT PAGE)




Left Shoulder

The Veteran maintains that he sustained a fracture to his left shoulder as a result of his left knee giving out on him when going down the stairs resulting in the left shoulder fracture.  The Veteran maintains that his left knee, for which he is also claiming service connection above, was weakened by his service-connected right ankle to the point where the left knee gave out when on the stairs causing him to fall and fracture his shoulder.  The Veteran has not claimed nor does the evidence show that he sustained a left shoulder injury in service or that his current left shoulder disorder arises out of any in-service incident.  

The treatment records associated with the claims folder reveal that the Veteran sustained an injury to his left shoulder in November 2006 when his left knee gave out on him when going down a set of stairs, which resulted in a left shoulder fracture.  There is no indication in the treatment records that the Veteran's right ankle was involved in the fall.  

As noted above, service connection for a left knee disorder, on a direct, presumptive, and secondary basis has been denied.  As service connection for a left knee disorder has been denied, service connection for a left shoulder fracture, as secondary the left knee disorder, must also be denied as a matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


Evaluations

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


Depression

The General Formula for Rating Mental Disorders, Diagnostic Code 9433, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

 The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125 , 4.130 (2012).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board notes that the Veteran suffers from non-service-connected psychiatric disorders such as PTSD separate and apart from his service-connected depression.  The VA examiners have, at least in part, detailed which symptoms are related to each disorder.  Thus, to the extent possible, the Board will consider only the symptoms associated with the service-connected depression.  Mittleider, supra.

The Veteran contends that the symptomatology associated with his depression demonstrates that an evaluation in excess of 30 percent is warranted.  

Treatment records associated with the claims folder reveal that the Veteran was diagnosed as having PTSD and major depressive disorder in May 2007, with a GAF score of 45-50 being assigned.  He was alert, well groomed, and casually dressed.   His affect/mood was restricted with sadness and depression.  He denied any suicidal/homicidal ideations.  His speech was fluent and relevant and his thought process and content were coherent with no audio or visual hallucinations.  Cognition, insight, and judgment were noted to be fair.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  At the time of the examination, the Veteran reported having worked as a police officer from 1985 to 2004 and retiring due to physical pain and limitations.  He reported several events that occurred while he was a police officer which caused him stress.  The Veteran was noted to be taking anti-depressant medication.  The Veteran stated that he would become very irritated and dwelled on some events that happened to him while he was a police officer.  

Mental status examination revealed that he was neat, appropriately dressed, and clean.  Psychomotor activity and speech were unremarkable.  He had a friendly and cooperative attitude.  His affect was serious but with some appropriate broadening.  He was easily distracted and could not do serial sevens but could spell a word backward and forward.  He was oriented to time, place, and person.  There was no impairment of thought process or communication.  Thought content was unremarkable and the Veteran had no delusions.  He understood the outcome of his behavior.  He had average intelligence.  The Veteran reporting being able to sleep for five hours.  There were no hallucinations and the Veteran did not have inappropriate behavior.  He interpreted proverbs appropriately.  The Veteran became uncomfortable if things were not a certain way.  He had some episodes of panic attacks, with shortness of breath, which occurred a few times a month.  These lasted for a few minutes.  He did not have homicidal thoughts and had suicidal thoughts about once a month.  There were no episodes of violence and the Veteran maintained personal hygiene.  Remote memory was normal while recent and intermediate memory were slightly impaired.  

The Veteran stated that he believed the things he witnessed and was involved in as a police officer contributed to his difficulties and led in some part to his having to quit work.   Axis I diagnoses of depressive disorder, NOS, and PTSD related to experiences as a police officer, were rendered.  The examiner indicated that the Veteran experienced depression as a result of not being able to be active or contribute financially and otherwise because of his pain and physical problems.  The examiner noted that the Veteran described clear intrusive, avoidant, and hyperarousal symptoms of PTSD that were caused by events experienced while working as a police officer.  He did not have any reported military stressors.  The examiner stated that the Veteran's PTSD symptoms were not related to his military service and were not due to his diagnosed depression.  The examiner assigned a GAF score of 55.  He noted that the GAF score represented moderate symptoms of depression that were secondary to his physical pain and associated limitations.  This resulted in moderate impairment of social and occupational functioning.  The examiner stated that if consideration were given to the additional diagnosis of PTSD due to his service as a police officer, his GAF score would be 45.  The examiner indicated that the Veteran had moderate problems due to his depression that were secondary to his medical conditions.  

At the time of a September 2007 VA outpatient visit, the Veteran was diagnosed as having a mood disorder, NOS, r/o bipolar disorder, and PTSD, non-combat related.  Mental status examination was essentially the same as the findings at the time of the May 2007 outpatient visit.  The examiner assigned a GAF score of 45-50.  At an April 2008 visit, the Veteran was diagnosed as having PTSD and recurrent major depressive disorder.  The Veteran was noted to be alert and casually dressed.  His affect/mood was restricted with no suicidal ideation.  His speech was fluent and relevant.  Thought process and content were coherent with no reports of audio or visual hallucinations.  The Veteran felt he was being watched/followed.  Cognition, insight, and judgment were fair.  The examiner assigned a GAF score of 55.  At a September 2008 VA visit, diagnoses of dysthymia and chronic PTSD were rendered.  The examiner assigned a GAF scores of 55.  Similar findings to the April 2008 visit were made.  

In Janaury 2009, the Veteran reported that he had a mini-stroke in December 2008.  The Veteran reported that he was depressed, helpless, and hopeless, but he denied having any suicidal ideation.  He claimed he heard his name called but saw no one.  He felt he was being watched and he stayed alert and was hypervigilant.  Mental status examination revealed he was casually dressed.  His affect/mood was restricted, with anxious depressed mood, but no suicidal ideation.  Speech was fluent, relevant, and non-pressured.  Thought process was coherent with auditory hallucination/paranoid ideation.  Cognition, judgment, and insight were fair.  The examiner rendered diagnoses of dysthymia and chronic PTSD and assigned a GAF score of 45-50.  

In a March 2009 report, the Veteran's private psychologist , S. W. Ph.D., diagnosed the Veteran as having Axis I diagnoses of chronic and severe PTSD; severe major depressive disorder, single episode; and generalized anxiety disorder.  In her report, Dr. W. made reference to the stabbing thigh wound and the tent falling on the Veteran.  

Mental status examination revealed he was adequately groomed and casually dressed.  He was polite and soft spoken and appeared to be sad and apologetic.  The Veteran's train of thought was coherent without disturbances of logic or bizarreness and his speech was appropriate without evidence of unusual ideation.  The Veteran stated that his mood and affect was low and depressed.  Dr. W. noted that the Veteran scored in the significant clinical risk category as it related to anxiety.  Mental content consisted of feelings of low self-esteem, sadness, and feelings of being punished.  During the interview there were no obvious indications of psychotic distortions including ideas of reference, hallucinations, faulty perceptions, or misinterpretations of consensual reality.  The Veteran denied having suicidal ideations.  The Veteran had normal cognitive function and was alert, responsive, and well oriented.  He used abstract reasoning and handled ideas well without concreteness.  His general fund of knowledge was lacking and all components of memory were intact.  The examiner assigned a GAF score of 33.  She stated that the Veteran was a depressed man, young and unable to work, had no friends, had major impairment in several areas of functioning, and an inordinate amount of serious disabilities, both physical and psychiatric.  

Similar findings to the Janaury 2009 VA outpatient visit were reported at the time of May 2009 and September 2009 visits, with the examiner diagnosing PTSD at both visits along with dysthymia at the May 2009 visit and major depressive disorder at the September 2009 visit, with GAF scores of 45-50 being noted.  

At the time of an April 2010 VA examination, the examiner noted the findings of Dr. W. and also observed that the findings reported at the time of the August 2007 VA examination were not addressed by Dr. W.  The Veteran reported having a positive relationship with his mother, two brothers, and sister.  He stated that he had been married to his third wife for 20 years.  He reported spending time with her and indicated that they had a dinner night weekly.  The Veteran reported that he liked being by himself and that he had two friends and many acquaintances.  One friend was a neighbor.  He spent most of his free time with his dogs.  He did not go to church and did few other activities.  The Veteran reported having had mini-strokes in November 2008.  He noted getting five hours of sleep per night.  

Mental status examination revealed the Veteran was clean and casually dressed.  Psychomotor activity was unremarkable and his speech was polite and his attitude toward the examiner was cooperative friendly, and attentive.  His affect was constricted and he smiled occasionally.  The Veteran reported his mood as mellow.  He could not do serial sevens and could not spell a word backward or forward.  All errors were mild and he had a mildly short attention span.  He was intact to person, place, and time.  Thought process was unremarkable and the Veteran denied having thoughts of suicide.  The Veteran stated that he had many threats in his life as a police officer.  He also reported re-experiencing his grandson and father passing away.  He still visited family and had date nights and walked his dogs.  He stated this energy was low and that he had a lot of pain.  There were no delusions and his intelligence was above average.  As to judgment, he understood the outcome of his behavior.  There were no persistent hallucinations or inappropriate behaviors.  The Veteran had obsessive behavior, including checking the locks light switches, etc.  There were no panic attacks of homicidal or suicidal thoughts.  His impulse control was good and he had had no episodes of violence.  The Veteran did not like crowds and would avoid going places at peak times.  Immediate memory was mildly impaired while remote and recent memory were normal.  The Veteran reported that his wife managed the bills but that he could take over them if he had to do so.  

Axis I diagnoses of depressive disorder, NOS; PTSD, chronic (not service-connected related to incident as a police officer); and bereavement related to sadness regarding his father, were rendered.  A GAF score of the 50th frame was reported.  The examiner indicated that the Veteran had a GAF score of 55 related to his depressive disorder.  He reported similar amounts of distress relating to pain as at the time of his August 2007 VA examination.  He did not have suicidal ideation but had some meaningful activities and relationships, including with his family.  He reported some improvement on medications.  His issues of self-care were related to his physical ailments.  He was also noted to have some minor difficulties with other activities but these were due to issues with PTSD, such as crowds.  The examiner noted that the Veteran's higher levels of distress were due to bereavement issues and associated increase in nonservice-connected PTSD symptoms.  For bereavement and PTSD issues, a GAF score of 50 was warranted.  

In April 2010, the Veteran was afforded a psychological evaluation by W. C., Ph.D.  At the time of the examination, the tent incident and an incident where the Veteran reported having been given wrong information which led to him being discharged under other than honorable conditions were noted.  Dr. C. indicated that the Veteran reported experiencing symptoms of anxiety, depression and PTSD.  He had daily worry about his health and finances.  He experienced symptoms of hypervigilance such as motor tension, restlessness, and feeling keyed up.  He had difficulty with being fatigued, tired, and irritable.  He also noted having trouble concentrating.  He further experienced periods of intense fear and discomfort with crowds.  He avoided places where there were crowds.  The Veteran reported having recurrent nightmares about the tent incident, which he indicated were PTSD symptoms.  The Veteran noted being in a depressed mood and losing interest and/or pleasure in any hobbies.  The Veteran also reported experiencing pain in multiple anatomical sites.  Dr. C. indicated that the Veteran's symptoms of anxiety, depression, PTSD, and chronic pain caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran denied any symptoms of mania, psychosis, substance abuse, or somatization disorder.  

Mental status examination revealed he was alert, fully oriented, and generally cooperative.  He was appropriately dressed with good hygiene and grooming and his expressions and mannerisms were appropriate.  He made good eye contact.  His anxiety level was appropriate and his psychomotor activity was within normal limits.  He was cooperative and his rapport was easily obtained.  He related to the examiner in a friendly manner.  His affect appeared flat.  He talked about how his physical limits affected his life and relationships.  Speech was relevant and at times he appeared to have difficulty finding correct words.  Thought processes were logical and coherent.  There was no evidence of disturbance in thought content.  There were mild issues with thought blocking, which could be related to the stroke.  He denied hallucinatory activity and delusions were not observed.  The Veteran had an adequate fund of knowledge.  His mode of thinking was fluid and he was able to abstract relationships.  His intellectual functioning was average.  He was oriented times four.  His concentration was moderately impaired.  Insight and judgment were satisfactory and he could make reasonable decisions.  He denied suicidal or homicidal ideation.  

Dr. C. rendered diagnoses of PTSD with delayed onset; pain disorder associated with both psychological factors and a chronic general medical condition; major depressive disorder, recurrent severe, without psychotic features; dysthymic disorder, late onset; generalized anxiety disorder; agoraphobia without history of panic disorder; and personality change due to cardiovascular accident, apathetic type.  A GAF score of 25 was assigned.  

At his October 2012 hearing, the Veteran testified as to having nightmares about the tent falling on him.  

At the time of a January 2013 visit, a diagnosis of mood disorder, NOS, was rendered.  The examiner assigned a GAF score of 65.  Mental status examination revealed that the Veteran was well groomed and relaxed.  He was alert and oriented in all spheres.  Eye contact was appropriate.  Mood/affect was euthymic with congruent affect.  Speech was clear and relevant and thought process was goal directed.  There were no delusions or paranoia.  There were no audio or visual hallucinations.  Insight/judgment were good and the Veteran denied any suicide/homicide risks.  

At the time of an April 2013 outpatient visit, an Axis I diagnosis of mood disorder, NOS, was rendered, with a GAF score of 65 being assigned.  Mental status examination revealed that the Veteran was well groomed and relaxed.  He was alert and oriented in all spheres.  Eye contact was appropriate.  Mood/affect was euthymic with congruent affect.  Speech was clear and relevant and thought process was goal directed.  There were no delusions or paranoia.  There were also no audio or visual hallucinations.  Insight/judgment were good and the Veteran denied any suicide/homicide risks.  

At the time of a May 2013 VA examination, the Veteran was diagnosed as having a dysthymic disorder.  No other diagnoses were rendered.  The examiner assigned a GAF score of 65.  He indicated that the Veteran had social and occupational impairment due to mild or transient symptoms which decreased work efficiency and inability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he would visit his mother after church on Sunday and that he was divorcing his wife, with his girlfriend scheduled to move in within a year.  She was currently there 80 percent of the time.  His best friend was his dog.  His hobby was watching squirrels and nature.  No relevant legal history or substance abuse problems were noted.  The examiner noted that the Veteran had had GAF scores of 55 in October 2012 and January 2013 and of 65 in April 2013.  

The VA examiner indicated that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbance of mood and motivation.  The Veteran was also noted to stammer and to be obsessional to the extent that he organized how his shoes were positioned or how he held his cards in a game of cards.  There were no findings of panic attacks; impairment of memory; circumstantial, circumulatory, or stereotyped speech; difficulty in understanding complex commands; speech problems; impaired judgment or abstract thinking; gross impairment in thought process or communication; difficulty in adapting to stressful circumstances; inability to maintain effective relationships; suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control; spatial disorientation; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal hygiene; intermittent ability to perform activities of daily living; or disorientation to time or place.  

The examiner noted that the Veteran's psychiatric clinical record recorded his mood disorder in various terms but the diagnosis of dysthymia best described his disorder.  The GAF was noted to have increased from 50 in 2010 to 65 in April 2013, and at the time of the examination.  The Veteran was noted to have retired from the police force in 2003.  His current hobbies and interests included watching nature, watching TV, visiting family, worshiping in church, and caring for his dog.  

At the time of an October 2013 VA outpatient visit, the Veteran was diagnosed as having a mood disorder due to general medical condition.  A GAF score of 50 was reported.  The Veteran appeared well groomed and relaxed.  He was oriented to all spheres.  Eye contact was appropriate and mood/affect was euthymic with congruent affect.  Speech was clear and relevant and thought processes were goal directed.  Thought content revealed no delusions or paranoia.  There were no audio or visual hallucinations.  Insight and judgment were good and he denied suicidal/homicidal risk.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for depression, also characterized as a mood disorder and major depressive disorder have been met throughout the course of the appeal.  The Veteran has been shown to have intermittent periods of irritability and fluctuations of mood, as well as anxiety and depression throughout the appeal period.  He has also been found to have mild memory impairment during this time.  Disturbances of motivation and mood have also been found to be present during the time period in question.  Although the Veteran has a good relationship with his family, he has recently filed for divorce from his spouse of over 20 years; however, he currently has a girlfriend who is often there.  The Veteran has also indicated that he prefers isolation and that he does not like to talk to be in crowds.  In addition, the GAF scores assigned, as they relate to his depression/mood disorder/dysthymia reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for depression have been more nearly approximated since the initial grant of service connection, resulting in a grant of disability rating of 50 percent throughout the appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability evaluation in excess of 50 percent have not been met or nearly approximated at any time during the initial rating appeal period.  The Board finds that the Veteran's depression symptoms were not shown to be more than moderate in degree and only moderately impacted social and occupational functioning.  The Veteran's depression symptoms and the severity of his symptoms did not more nearly approximate the criteria for a 70 percent disability (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) at any time.  38 C.F.R. §§ 4.3, 4.7.

The Veteran has not been shown to have suicidal plans.  There were no findings or assertions of suicidal or homicidal plans or intentions at the time of several VA examinations or in overwhelming number of VA outpatient treatment records which have been associated with the claims folder.  While the Veteran was noted to check the locks and light switches, there were no obsessional rituals found which interfered with routine activities.  Speech has not been found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at the time of VA examinations.  While depression has been diagnosed intermittently throughout the appeal, it has not been found to be near-continuous.  He has been found to be alert and oriented to time, place, and person at all times and there have been no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported that he tends to isolate and prefers to be alone, he remained married for over twenty years until recently filing for a divorce and has reported having good relationships with his family, along with his new girlfriend.  Furthermore, the numerous GAF scores in the 50's, including at the time of both VA examinations, are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although as evidenced above, the Veteran has been shown to have GAF scores in the 25 and 30 range as well as the 41-50 range during the course of the appeal, this is based upon the cumulative effect of all psychiatric and physical disabilities affecting the Veteran, and not solely due to his service-connected depression/dysthymia/mood disorder.  The Board notes that when the GAF scores of between 40 and 50 are reported, there has been a diagnosis of PTSD for which service connection is not currently in effect.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall major depressive disorder/dysthymia/mood disorder picture is adequately contemplated by the existing 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the current 50 percent evaluation.  Flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  A 50 percent PTSD disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  Despite the Veteran's contention that his depression/dysthymia/mood disorder symptoms warrant an evaluation in excess of 50 percent, the Board finds that the weight of the evidence of record does not support this contention. 

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for depression/dysthymia/mood disorder at any time.  As the preponderance of the evidence is against a higher rating for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.


Scar of the Right Thigh with Superficial Sensory Peripheral Neuropathy

The Veteran maintains that the symptomatology associated with his right thigh scar with peripheral neuropathy demonstrates that an evaluation in excess of 10 percent is warranted.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g). 

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804.  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

Under DC 8529, a 0 percent rating is warranted for mild to moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is the maximum schedular rating available under DC 8529.  38 C.F.R. § 4.124a, DC 8529.

At the time of an August 2007 VA examination, the Veteran was noted to have a scar on the medial thigh that measured 10 cm. x .5 cm.  It was horizontal and lighter in color than the surrounding skin with no elevation, depression, or keloid formation.  It was nontender to palpation.  There was no evidence of surrounding or underlying tissue involvement.  There was no atrophy with the right thigh being 56 cm. and the left thigh being 55 cm. and both calves being 45 cm.  There was diminished sensation inferior to the scar in a 10 cm. area.  A diagnosis of scar to the right thigh was rendered.  

At the time of an April 2010 VA examination, the Veteran was noted to have a right thigh scar.  The Veteran indicated that while there was no skin breakdown, he did have pain.

Physical examination revealed that the Veteran had a scar on the right thigh measuring 10 cm. x .5 cm.  The scar was painful to deep palpation only, with no tenderness to light palpation or touch.  The scar had no signs of skin breakdown, inflammation, edema, or keloid formation, and there were no disfiguring effects.  The stab wound was not a through and through injury and did not cause pain, uncertainty of movement, or flare-ups of muscle injury.  There was increased fatigability, weakness, and numbness.  Muscle strength testing was 5/5 for Muscle Groups XIII, XIV, and XV.  The Veteran was noted to have sustained an injury to the rectus femoris and vastus intermedius.  Muscle strength was noted to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  

The examiner indicated that there were no residuals of nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion due to muscle disease or injury.  There was no evidence of muscle atrophy.  

Peripheral nerve examination revealed decreased pain in the right thigh area with superficial sensory involvement.  

In May 2013, the Veteran was afforded an additional  VA examination.  The examiner rendered a diagnosis of sensory neuropathy, right anterior thigh status post stab wound.  The Veteran reported that he had altered sensation from the scar distally to the knee.  The Veteran noted having mild intermittent pain in the right lower extremity.  Muscle strength testing was 5/5.  The Veteran was noted to have decreased sensation in the right upper thigh area with mild incomplete paralysis of the right obturator nerve.  There was no other nerve involvement.  The examiner stated that the Veteran's peripheral nerve condition did not impact his ability to work.  

In evaluating the Veteran's service-connected residual scar under the rating criteria used to evaluate scars, listed above, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent.  DC 7800 is not for application as the residual scar does not involve the Veteran's head, face, or neck.  Likewise, DCs 7802 to 7804 do not assist the Veteran in obtaining a higher disability rating, as the highest rating available under those codes is 10 percent.  The Board finds that a rating higher than 10 percent is not warranted under DC 7801 because the evidence reflects that the Veteran's residual muscle scar measures 10 cm x .5 cm.  Finally, the evidence reflects that the Veteran's residual muscle scar does not result in any loss of motion or function and, thus, DC 7805 is not for application.

As it relates to the muscle injury, the Diagnostic Code which is most appropriate  for muscle involvement in MG XIV.  As evidenced above, the Veteran has been found to have 5/5 muscle strength with no findings of muscle atrophy.  Under Diagnostic Code 5314, a noncompensable evaluation is assigned for a slight disability, a 10 percent rating is warranted for a moderate disability, a 30 percent rating is warranted for a moderately severe disability, and a 40 percent rating is warranted for a severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2013).  As no more than slight muscle involvement has been demonstrated, if at all, a compensable disability evaluation is not warranted.  

As it relates to neurological impairment arising from the thigh stab wound, the symptoms of the Veteran's neurologic impairment include decreased sensation and no more than no/slight muscle impairment, with otherwise normal neurologic findings, demonstrating no more than mild neuropathy of the right lower extremity.  Thus a compensable disability evaluation for neurological impairment is not warranted at any time during the appeal period.  See DC 8529.

In sum, a rating in excess of 10 percent is not warranted at any point during the rating period on appeal for residuals of a stab wound to the right thigh with superficial sensory peripheral neuropathy.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.


Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's depression/dysthymia/mood disorder and right thigh stab wound scar/residuals.  The symptomatology and impairment caused by the Veteran's depression/dysthymia/mood disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9433, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's depression/dysthymia/mood disorder has manifested by difficulty sleeping, avoidance of large crowds, disturbances of mood and motivation, and relationships with only immediate family.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

As to the thigh stab wound residuals, the symptoms include pain, loss of sensation, numbness, with no more than slight muscle impairment, if any.  These symptoms are addressed in the rating criteria.  

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2013). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for depression, rated as 50 percent disabling; right ankle tendonitis, rated as 30 percent disabling; and stab wound scar of the right thigh, rated as 10 percent disabling.  The combined disability evaluation is 70 percent. 

As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluation over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.

The Veteran maintains that the combination of his service-connected disabilities makes him unemployable.  

In conjunction with his claim, the Veteran was afforded several VA examinations in May 2013, to include an opinion as to whether the Veteran's service-connected disabilities made him unemployable.  The examiner noted that the claims folder was available and had been reviewed.  The examiner noted that the Veteran's service-connected disabilities were right ankle tendonitis, depression, and a scar of the right thigh.  He also observed that the Veteran had filed claims for a lumbar spine condition, right and left leg sciatica, and right and left knee disorders (for which service connection is not in effect).  The examiner further observed that the Veteran complained of right shoulder and neck pain and that he had been diagnosed with hypertension and diabetes mellitus.  The examiner indicated that the Veteran's right shoulder rotator cuff tear; degenerative disc disease of the cervical spine with right upper extremity cervical radiculopathy; hypertension; diabetes mellitus; degenerative disc disease of the lumbar spine; and meniscus tears of the right and left knees, were not service-connected disabilities.  

The examiner noted that the Veteran reported that he last worked in 2003 as a police officer in law enforcement.  The Veteran stated he had been a police officer for twenty years and then he retired.  The Veteran indicated that he could not do the job anymore with "my shoulder and everything".  

The examiner indicated that the Veteran's scar of the right thigh with sensory neuropathy did not limit the Veteran's ability to perform physical or sedentary tasks.  He further observed that while the right ankle limited tasks, it did not prevent sedentary employment.  He noted that these disabilities did not prevent the Veteran from obtaining or maintaining employment.  The May 2013 VA psychiatric examiner specifically indicated that the Veteran's dysthymia did not limit his sedentary or physical employment and did not prevent him from obtaining and maintaining employment.  

The Board notes that while the Veteran is in receipt of Social Security disability, the primary disorder was listed as a back disorder while the secondary diagnosis was obesity.  The Board further observes that while GAF scores of 25 and 33 have been assigned by the Veteran's private treatment providers, these scores included consideration of the Veteran's nonservice-connected PTSD and other physical ailments for which service connection was not in effect.  The VA examiners specifically assigned GAF scores above 50 as it related to the Veteran's service-connected depression, also classified as dysthymia and a mood disorder, which, while indicative of impairment, does not correspond to scores contemplating an inability to obtain or maintain employment.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of TDIU and finds that they are outweighed by the competent and probative VA medical opinions.  The record does indicate significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 70 percent disability evaluation.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment. 38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities resulted in occupational impairment, the sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The weight of evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation and, thus, TDIU is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.









	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for sciatica of the right leg, to include as secondary to service-connected right ankle tendonitis, is denied. 

Service connection for sciatica of the left leg, to include as secondary to service-connected right ankle tendonitis, is denied.

Service connection for a lumbar spine disorder, to include as secondary to service-connected right ankle tendonitis, is denied.

Service connection for a left knee disorder, to include as secondary to service-connected right ankle tendonitis, is denied. 

Service connection for a right knee disorder, to include as secondary to service-connected right ankle tendonitis, is denied.

Service connection for a left shoulder fracture, to include as secondary to service-connected right ankle tendonitis, is denied. 

A 50 percent evaluation for depression, and no more, from August 22, 2006, is granted.

An initial disability evaluation in excess of 10 percent for a scar of the right thigh with superficial sensory peripheral neuropathy is denied. 

A TDIU is denied. 



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


